MEMORANDUM *
San Francisco Web Pressman and Prepress Union Local No. 4 (“the Union”) appeal the district court’s award of attorneys’ fees, pursuant to 28 U.S.C. § 1927, to the Santa Cruz Sentinel Newspaper (“the Sentinel”). The district court held that the Union’s motion to hold the Sentinel in civil contempt for the Sentinel’s alleged refusal to arbitrate as ordered was in bad faith. We affirm the attorneys’ fees award and grant the Sentinel’s request for costs and fees on appeal.
The district court did not abuse its discretion in awarding attorneys’ fees to the Sentinel because the Union’s counsel acted in bad faith and vexatiously multiplied the proceedings by filing the civil contempt motion. See Pacific Harbor Capital, Inc. v. Carnival Air Lines, Inc., 210 F.3d 1112, 1117-18 (9th Cir.2000). The Union’s assertion that the district court’s order compelling arbitration was ambiguous is without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.